Per Curiam. The record does not show that Dunavant was allowed to interplead for the mule in the replevin suit of Jefferson against Boyd. No judgment rendered therein could therefore affect his rights. He interpleaded for the mule in the attachment suit by Jefferson against Boyd, and it is argued that damages for the detention of the mule could have been assessed in that case, and that the failure to do so is a bar to any further action for damages. The statute authorizing intervention in such cases contemplates only the trial of the right of property or of the claimant’s interest therein. When determined in his favor, the court is directed to “make such order as may be necessary to protect his rights’’ (Mansf. Dig., sec, 358), but that can refer only to the protection of the right the jury has tried, not the award of damages. Affirm.